Citation Nr: 1012776	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease (hereafter "lumbar spine disability"), including 
whether a reduction in the rating from 40 to 20 percent was 
warranted.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right hip 
condition, claimed as secondary to a service-connected right 
knee disability.
 
5.  Entitlement to service connection for cervical 
spondylosis at C5-7 (hereafter "neck disability"), claimed 
as secondary to the service-connected lumbar disc disease.




REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to 
September 1980 and from May 1984 to February 1990.

In April 2006, the Veteran filed a claim for an increased 
rating for his lumbar spine disability, which had been rated 
as 40 percent disabling.  In a September 2007 rating action, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, reduced his rating from 40 
percent to 20 percent, effective May 1, 2007.  The Veteran 
then perfected a timely appeal with respect to this 
reduction.  In so doing, he has consistently maintained that 
a rating higher than 40 percent (including restoration of 
the previously assigned 40 percent evaluation) is warranted 
for his lumbar spine disability.    

The Veteran also appealed a December 2008 rating decision, 
which denied service connection for bilateral hearing loss 
and tinnitus, as well as a June 2004 rating decision, which 
denied service connection for a right hip disability and a 
neck disability.

In September 2008, the Board issued a decision denying the 
Veteran's claims for service connection for a right hip 
disability and a neck disability.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court). 

In an October 2009 Joint Motion for Remand of BVA Decision 
on Appeal (Joint Motion), the parties asked that the Board's 
September 2008 decision be vacated and the matter be 
remanded to the Board for readjudication and disposition 
consistent with the Joint Motion.  On October 21, 2009, the 
Court granted the Joint Motion and vacated the September 
2008 decision, remanding the case to the Board for 
readjudication and disposition consistent with that motion.

In compliance with the Court's Order, the issues of 
entitlement to service connection for a right hip condition 
and a neck disability are addressed in the REMAND portion of 
the decision below and are remanded to the RO, via the 
Appeals Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1.  The evidence used to reduce the rating from 40 to 20 
percent for the Veteran's lumbar spine disability does not 
show a permanent improvement in this disability. 

2.  The Veteran's thoracolumbar spine is not anklyosed 

3.  The Veteran's lumbar spine disability does not present 
symptoms of any incapacitating episodes.

4.  The Veteran's hearing loss and tinnitus were first 
documented many years after his separation from active duty 
and have not been medically linked to service.   


CONCLUSIONS OF LAW

1.  The criteria are met for restoration of the 40 percent 
rating for the Veteran's lumbar disc disease.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R.               §§ 
3.105(e), 3.344, 4.2, 4.10, 4.13, 4.71a, Diagnostic Codes 
(DCs) 5237, 5243 (2009).

2.  The criteria are not met for a rating higher than 40 
percent for the lumbar disc disease.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.71a, DCs 5237, 5243 (2009).  

3.  The Veteran does not have bilateral hearing loss due to 
a disease or injury incurred in or aggravated by his 
military service, or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

4.  The Veteran does not have tinnitus due to a disease or 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for 
appellate review.  The Board will then address the issues on 
appeal, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in February 
2004, May 2004, March 2006, January 2007, May 2007, and June 
2007, the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, the March 2006, January 2007, and June 2007 
letters also informed him that a downstream disability 
rating and effective date will be assigned if his underlying 
claims for service connection were eventually granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The RO 
also issued the VCAA notice letters prior to initially 
adjudicating his claims, the preferred sequence, so there 
was no timing error in the provision of the VCAA notice.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

With respect to the duty to assist, the RO obtained the 
Veteran's service treatment records (STRs), private medical 
records, lay statements in support of his claims, and VA 
medical records.  The Veteran was also afforded a VA 
audiological evaluation to determine whether he had a 
hearing loss disability and tinnitus as a result of noise 
exposure in service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  And lastly, the Veteran's lumbar spine was 
examined for VA compensation purposes.   See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

II.  Whether it was Appropriate to Reduce the Rating for 
the Veteran's Lumbar Spine Disability from 40 to 20 
Percent as of May 1, 2007

The record shows that the Veteran developed lumbar disc 
disease while on active duty.  In April 1991, RO granted 
service connection for a lumbar spine disability and awarded 
a 0 percent (non- compensable) disability rating for this 
disorder.  This disability was eventually increased to 40 
percent.  

In April 2006, the Veteran filed a claim in which he sought 
a disability rating higher than 40 percent for his lumbar 
spine disability.  In response, following a VA examination, 
the RO issued a rating decision in April 2007 proposing to 
reduce this rating from 40 percent to 20 percent.  In a May 
2007 letter, the Veteran was given due process notice of the 
proposed reduction in the rating for his lumbar spine 
disability; the letter also apprised him of his right to 
submit additional evidence to contest the reduction and 
request a pre-determination hearing.  The RO therefore 
complied with the provisions of 38 C.F.R. § 3.105(e).

Thereafter, in September 2007, the RO effectuated the 
proposed reduction and assigned a 20 percent rating for his 
lumbar spine disability, effective May 1, 2007.  In doing 
so, the RO assigned a 20 percent rating for the lumbar spine 
disability and two separate 10 percent ratings for 
radiculopathy in each lower extremity.  Therefore, the Board 
must decide whether the reduction from 40 to 20 percent was 
proper, and, if not, whether his lumbar spine disability was 
properly rated at the 40 percent level.

There is no question that a disability rating may be 
reduced; however, the circumstances under which rating 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In 
Brown v. Brown, 5 Vet. App. 413, 420 (1993), the Court has 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case it must be ascertained, 
based upon a review of the entire recorded history of the 
disorder, whether the evidence reflects an actual change in 
the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any 
rating reduction case, not only must it be determined that 
an improvement in a disability has actually occurred, but 
also that improvement in a disability actually reflects 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  Since the 40 percent rating 
in this case was in effect from October 30, 2003, to May 1, 
2007, a period of less than five years, the provisions of 38 
C.F.R. § 3.344 are not applicable.  See Brown, 5 Vet. App. 
at 417.  

The Veteran's lumbar spine disability has been evaluated 
under 38 C.F.R. § 4.71a, DC 5237, which refers to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the this General Rating Formula, a 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, DC 5237.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, the combined range of motion of the 
thoracolumbar spine refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation, and the normal combined range 
of motion for the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, 5242, Note (2).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  
Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, 
incoordination, flare-ups or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).

Additionally, the Veteran has a diagnosis of degenerative 
disc disease of the lumbar spine.  DC 5243 provides that 
intervertebral disc syndrome (IVDS) is to be rated either 
under the General Rating Formula for Diseases and Injuries 
of the Spine (above) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  A 40 percent disability rating is 
assigned for IVDS with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note (1) to DC 5243 provides that, for purposes of ratings 
under DC 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be rated on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a.

The Board is aware that it must make its determination as to 
whether improvement had been shown between (1) the medical 
evidence of record at the time of the March 2005 rating 
decision which granted the 40 percent rating for the 
Veteran's lumbar spine disability, and (2) the medical 
evidence used to reduce the disability rating to 20 percent.  
After comparing the evidence, the Board finds that the RO's 
decision to reduce the Veteran's disability rating from 40 
percent to 20 percent was not warranted.  Hence, the 40 
percent rating will be restored.

The evidence used to grant the 40 percent rating for the 
Veteran's lumbar spine disability includes VA and private 
outpatient treatment records as well as two VA examination 
reports. 

At a January 2004 VA compensation examination, the Veteran's 
forward flexion of his lumbar spine was 0-90 degrees 
(normal).  His combined thoracolumbar spine range of motion 
was 240 degrees (normal).  The Veteran did not have 
ankylosis of his thoracolumbar spine.  When examined by VA 
in February 2005, the Veteran reported back pain that 
radiates to the lower extremities.  The Veteran's forward 
flexion of his lumbar spine was 0-30 degrees (0-90 degrees 
is normal).  His combined thoracolumbar spine range of 
motion was 95 degrees (normal is 240 degrees).  The Veteran 
did not have ankylosis of his thoracolumbar spine.  

Based in large part on the results of the February 2005 VA 
compensation examination, the RO granted an increased 
disability rating for the lumbar spine disability to 40 
percent, effective October 30, 2003.  It appears that the 40 
percent rating was assigned based on the Veteran's forward 
flexion range of motion, which was only 30 percent when 
tested in February 2005.  

The Board must now compare the above findings, which were 
the bases for granting a 40 percent rating, with the 
evidence used to reduce the Veteran's disability rating to 
20 percent to determine whether his service-connected lumbar 
spine disability "improved."  The evidence for consideration 
includes a February 2007 VA examination report as well as VA 
and private outpatient treatment records.

Specifically, at the February 2007 VA examination, the 
Veteran's forward flexion was 0-50 degrees (0-90 degrees is 
normal).  His combined thoracolumbar spine range of motion 
was 170 degrees (normal is 240 degrees).  The Veteran did 
not have ankylosis of his thoracolumbar spine. 

The Board is not persuaded, based on this one examination 
report, that the Veteran's lumbar spine disability 
sufficiently improved to warrant a reduction from 40 percent 
to 20 percent.  The Board is aware that the rating criteria 
require that forward flexion be limited to 30 degrees or 
less for the assignment of a 40 percent rating, and that the 
Veteran demonstrated 50 degrees of forward flexion in 
February 2007.  However, the Veteran's motion improved only 
slightly from 2005 to 2007, and was only noted during one VA 
examination.  

In addition to the rating criteria, moreover, VA is required 
to determine whether a higher rating is warranted on the 
basis of functional loss due to pain, weakness, 
fatigability, or incoordination of the spine.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  see also DeLuca v. Brown, 8 Vet. App. 
at 204-05 (1995).  And in this case the Veteran's lumbar 
spine is manifested by significant pain.  Outpatient 
treatment records note the Veteran's continued complaints of 
back pain, which he said interferes with his mobility.  The 
Board also places significant probative value on the fact 
that the Veteran was receiving epidural steroid injections, 
thereby indicating significant pain.

Under these circumstances, the Board cannot conclude that 
the preponderance of the evidence shows a material 
improvement in the Veteran's service-connected lumbar spine 
disability that is reasonably certain to be maintained under 
the ordinary conditions of life.  See 38 C.F.R. § 3.344; 
Brown, 5 Vet. App. at 413.  Accordingly, the Veteran is 
entitled to restoration of the 40 percent rating for his 
service-connected lumbar spine disability.

III.  Whether the Veteran is Entitled to 
a Rating Higher than 40 Percent for his 
Lumbar Spine Disability

Having restored the 40 percent rating, the Board must now 
determine whether his lumbar spine disability meets the 
criteria for a disability rating higher than 40 percent.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the Veteran's 
claim. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in the Veteran's favor. 38 C.F.R. § 
4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Diseases and Injuries 
of the Spine, the next higher rating of 50 percent is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5235.  Ankylosis 
is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  

In this case, though, there is no evidence that the 
Veteran's lumbar spine is ankylosed.  The February 2007 VA 
examination report notes that the Veteran's lumbar spine had 
motion in every direction, thereby precluding a finding of 
ankylosis.  See 38 C.F.R. § 4.71a. DCs 5235-5243, Note (5) 
indicating that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension.

The Board also notes that since 40 percent is the highest 
rating available for limitation of motion of the lumbar 
spine, there is simply no basis to assign a higher rating 
for pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) 
(holding that the DeLuca provisions are not for 
consideration where the Veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis).  In addition, there is no objective 
evidence showing that his lumbar spine disability has 
resulted in incapacitating episodes.  Thus, the Veteran is 
not entitled to a higher rating of 40 percent under DC 5243, 
referring to IVDS.  38 C.F.R. § 4.71a.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a disability rating higher than 40 percent for his 
lumbar spine disability, which, in turn, means there is no 
reasonable doubt to resolve in his favor.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Hence, this aspect of 
his appeal is denied.

IV.  Extraschedular Evaluation

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation 
and Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the Veteran's 
symptomatology and limitation in occupational functioning 
for his lumbar spine disability are reasonably contemplated 
by the rating schedule under the first prong of the 
analysis.  It is therefore unnecessary to reach the question 
of whether his current unemployment represent marked 
interference with employment.  See Thun, supra. 

But even assuming for the sake of argument that the second 
prong of Thun applies, there is still no evidence that his 
lumbar spine disability has independently caused marked 
interference with employment or has required any inpatient 
treatment.  The record shows that the Veteran is a mail 
carrier for the U.S. Postal Service.  And while medical 
evidence shows that his right knee and hip disabilities have 
interfered with his ability to work, no medical evidence 
shows significant interference due to his lumbar spine 
disability.  Indeed, during his February 2007 VA 
examination, the Veteran stated that his lumbar spine 
disability "sometimes" limits his occupational/daily 
activities.  But this level of occupational impairment is 
contemplated by the 40 percent schedular rating he already 
has.  So extra-schedular consideration is not warranted in 
this circumstance.  See 38 C.F.R. § 4.1; see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (holding that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

For these reasons, the Board is not required to remand this 
case for extraschedular consideration.  See VAOPGCPREC 6-96.  
See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

V.  Entitlement to Service 
Connection for Bilateral Hearing 
Loss and Tinnitus

Service connection is granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Stated somewhat differently, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
(i.e., link) between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, such as organic 
disease of the nervous system, including sensorineural 
hearing loss, may be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year of separation from 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical evidence do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The threshold for normal hearing is from zero to 20 
decibels, with higher threshold levels indicating some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  According to VA standards, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present.  Service connection is possible if such 
current hearing loss disability can be adequately linked to 
military service.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.  

In this case, the evidence shows that the Veteran has a 
hearing loss disability according to VA standards.  An 
August 2008 VA audiological evaluation report notes that his 
speech recognition scores using the Maryland CNC Test were 
88% bilaterally.  This satisfies the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards.  

Additionally, the Veteran has submitted competent statements 
indicating he currently has tinnitus.  Tinnitus is "a noise 
in the ear, such as ringing, buzzing, roaring, or clicking."  
See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994).  Because, by its very nature, it is inherently 
subjective, the Veteran is competent to attest to having it, 
even as a layman.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Thus, since the evidence shows that he currently has 
bilateral hearing loss and tinnitus, the determinative issue 
is whether these disabilities are attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran asserts that his bilateral hearing loss and 
tinnitus are due to military noise exposure while working as 
an aircraft mechanic.  The medical evidence, however, does 
not support his assertions.  Of particular relevance, none 
of his service treatment records show either a hearing loss 
disability according to VA standards, or threshold levels 
higher than 20 decibels, which would indicate some degree of 
hearing loss.  See Hensley, supra.

The VA audiologist who evaluated the Veteran's hearing in 
December 2008 concluded that, based on a review of the 
claims file, it is less likely than not that the Veteran's 
current bilateral hearing loss and tinnitus are related to 
military noise exposure.  The VA examiner based his opinion 
on the fact that the Veteran did not have hearing loss or 
tinnitus complaints in his STRs.  The examiner also noted 
that the Veteran's hearing was reported as normal on his 
military enlistment and separation examinations.  
Additionally, the audiologist cited medical literature which 
states that noise-induced hearing loss occurs at the time of 
the exposure, and not after the noise has ceased.  The VA 
audiologist thus concluded that Veteran's current hearing 
loss and tinnitus were not related to his military service, 
to include any noise exposure therein.  

Since this opinion was based on a review of the pertinent 
medical history and was supported by sound medical 
rationale, it provides compelling evidence against the 
Veteran's claims for service connection for bilateral 
hearing loss and tinnitus. Simply stated, the VA audiologist 
applied valid medical analysis to the significant facts of 
this case in reaching her conclusion.  See Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

Also, since there is no indication of sensorineural hearing 
loss in either ear within the one-year presumptive period 
after the Veteran's service ended, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection. 
 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In fact, a hearing loss disability was not noted 
until many years after service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability).

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  The Board 
acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., exposure to noise in service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The Federal Circuit has held that lay evidence is one type 
of evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), and Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of 
lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Id.

Although the Veteran is competent to report that he injured 
his ears in service, which resulted in bilateral hearing 
loss and tinnitus, the Board must still weigh his lay 
statements against the medical evidence of record.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
In making this credibility determination, the Board does not 
find the Veteran's statements concerning the etiology of the 
bilateral hearing loss and tinnitus to be credible, since 
his STRs make no reference to hearing loss or tinnitus, and 
the Veteran did not report symptoms until years after his 
separation from active duty.  See Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 
388 (1997) (holding that the credibility of lay evidence can 
be affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, 
desire for monetary gain, and witness demeanor).

The Board does not find that the Veteran's lay statements 
lack credibility merely because they are unaccompanied by 
contemporaneous medical evidence.  See Davidson v. Shinseki, 
2009 WL 2914339 (Fed. Cir.), quoting Buchanon, 451 F.3d at 
1337 ("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.")  Rather, the Veteran's 
statements are found to be incredible because they are 
inconsistent with the evidence of record.

Here, for these reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  And as the preponderance of the 
evidence is against his claims, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, 
the appeals are denied.

ORDER

The claim for restoration of the 40 percent rating for 
lumbar disc disease, from May 1, 2007, is granted.

The claim for a disability rating higher than 40 percent for 
lumbar disc disease is denied.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.

REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's claims for 
service connection for a right hip condition, claimed as 
secondary to a service-connected right knee disability, as 
well as his claim for service connection for a neck 
disability, claimed as secondary to the service-connected 
lumbar disc disease.

The Court vacated the Board's September 2008 decision 
denying the Veteran's claims for service connection for a 
right hip disability and a neck disability because the Board 
relied on an inadequate medical opinion obtained from a 
January 2004 VA compensation examination.  The Court, in 
particular, was troubled by the fact that the VA examiner 
only analyzed the etiology of the disabilities under a 
secondary basis, and not under a direct basis.  So another 
examination and opinion are needed to address these 
deficiencies in the prior opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether it is at least as likely as not 
(50 percent or more probable) that his 
current disabilities involving his 
right hip and neck are attributable to 
his military service.  

Additionally, the examiner should 
provide a medical opinion indicating 
whether it is at least as likely as not 
(i.e., 50 percent or more probable) that 
the Veteran's current right hip 
disability is proximately due to, the 
result of, or chronically aggravated by 
his service-connected disabilities 
involving his right knee and/or lumbar 
spine.  The examiner should then provide 
a medical opinion indicating whether it 
is at least as likely as not (i.e., 50 
percent or more probable) that the 
Veteran's current neck disability is 
proximately due to, the result of, or 
chronically aggravated by his service-
connected disabilities involving his 
right knee and/or lumbar spine.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.
The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If either claim is not 
granted to his satisfaction, send the 
Veteran and his representative a SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


